Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebram et al. (US 20070237724) in view of Toledano et al. (US 2010/0016443) and further in view of Wortzman (US 20120115954).
Abram et al. teaches a combination of benzoyl peroxide and trentinoin for the treatment of acne. See claim 9. The concentration of benzoyl alcohol ranging from 1% to about 8% and the concentration of tretinoin of 0.025, 0.05 and 0.1% is taught in the examples. See Para [0254], example 6-9 claim 29 and 37. Applicant has selected concentrations from the concentrations taught by Ebram et al. and claiming synergism. However, such synergism is an inherent property of the claimed composition.
Abram makes clear that the claimed combination has been previously used for the treatment of acne. Ebram in claim 29 teaches a composition comprises 1-8% benzoyl peroxide and from 0.025 to 2% a retinoid.  Such claim does not have any other ingredients. The evaluation of parameters for local tolerability does not contribute to a method of using the composition for the treatment of acne. The efficacy and the reduction of number of acne lesion is also the expected property of using the composition of the prior art, which has the same components at the concentration of benzoyl peroxide and tretinoin encompassing the claimed concentration being used for the treatment of acne.  Although, Abram teaches the encapsulation for benzoyl peroxide and other ingredients, but it does not specifically teaches the inorganic materials for encapsulation. Toledano teaches that benzoyl peroxide is 
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “Abram and Toledano do not teach or suggest treatment of acne using a topical medicament consisting of specifically 0.05%-0.1% tretinoin and 3%-6% BPO, without any additional active agents. These two references also do not teach or suggest topically applying onto an affected skin area of a subject in need thereof, once a day for a period of time of up to 12 weeks, the topical medicament as recited in the claims”.  It is the examiner’s position that Ebram in claim 39 only used benzoyl peroxide and a retinoid encompassing the claimed concentrations.  Toledano was relied upon to show that the encapsulation for the claimed component is old and well know.  Applicant’s arguments regarding Del Rosso have been noted.  Such reference is not relied upon in the instant Office action.  Applicant in his remarks further argues that “Moreover, a person of ordinary skill in the art, with the knowledge of Abram, Toledano, and Del Rosso, would not have expected that the composition or the medicament as recited in the claims can be applied once a day for a period of time of up to 12 weeks (see [0147] and throughout Examples 1 and 2) with greatly improved efficacy, PRO (=patient reported outcome), and various tolerability parameters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573. The examiner can normally be reached Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHREH A FAY/Primary Examiner, Art Unit 1617